NO. 12-18-00306-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

                                                   §      APPEAL FROM THE 369TH
 EX PARTE:
                                                   §      JUDICIAL DISTRICT COURT
 SHELTON TODD REDD
                                                   §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Shelton Todd Redd appeals from a trial court order to hold him without bond following a
motion to revoke his community supervision. We affirm.


                                          BACKGROUND
       Appellant was convicted of continuous violence against the family and sentenced to
imprisonment for ten years. The trial court suspended his sentence and placed him on community
supervision for a term of five years.
       Subsequently, the State filed a motion to revoke Appellant’s community supervision. The
trial court issued a capias for Appellant’s arrest and ordered him held without bond. However,
because of a clerical error in the district clerk’s office, the capias showed a bond amount of
$15,000.00. After Appellant was arrested, he was released the next day on the purported
$15,000.00 bond.
       The trial court issued a new capias stating, “No Bond.” Appellant was arrested on the new
capias. He filed an application for writ of habeas corpus with the trial court seeking his release on
the purported $15,000.00 bond. After a hearing, the trial court denied the application. This appeal
followed.
                                                   BAIL BOND
         In his sole issue, Appellant argues that the trial court violated his constitutional right to due
process by ordering him held without bond after his release on the purported $15,000.00 bond.
Standard of Review and Applicable Law
         The United States Constitution provides that no state shall deprive any person of life,
liberty, or property without due process of law. U.S. CONST. amend. XIV. Texas law provides
that at any time during a period of community supervision, the judge may issue a warrant for a
violation of any condition of community supervision and cause the defendant to be arrested. TEX.
CODE CRIM. PROC. ANN. art. 42A.751(b) (West 2018). When a defendant is arrested for an alleged
violation of his conditions of community supervision, only the judge who ordered the arrest may
authorize the defendant’s release on bail. Id. art. 42A.751(c) (West 2018).
Analysis
         Appellant contends that by entering the purported $15,000.00 bond, he obtained “a
property right in which he contracted with the State of Texas wherein the [sic] would gain the right
to be free of incarceration in exchange that he follow conditions and appear when summoned and
if he did not his surety would pay $15,000.00.” Consequently, he argues that his due process rights
were violated when he was subsequently arrested without violating his bond conditions. We
disagree.
         Because the $15,000.00 bond resulted not from the trial judge’s authorization but from a
clerical error in the district clerk’s office, the bond was invalid. See id. Because the bond was
invalid, Appellant gained no property right from entering it, and his due process rights were not
violated by his subsequent arrest and confinement without bond. See id. art. 42A.751(b), (c).
Accordingly, we overrule Appellant’s sole issue.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s order to hold Appellant
without bond.
                                                                     BRIAN HOYLE
                                                                        Justice

Opinion delivered January 9, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                                   (PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           JANUARY 9, 2019


                                         NO. 12-18-00306-CV


                              EX PARTE: SHELTON TODD REDD


                                Appeal from the 369th District Court
                   of Anderson County, Texas (Tr.Ct.No. DCCV-18-518-369)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in trial
court’s order.
                       It is therefore ORDERED, ADJUDGED and DECREED that the trial
court’s order holding Appellant without bond following a motion to revoke his community
supervision, be in all things affirmed, and that this decision be certified to the court below for
observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.